From a conviction in the county court of Oklahoma county on a charge of maintaining a public nuisance, the plaintiff in error has attempted to appeal. An examination of the record discloses that the judgment and sentence was rendered in the county court *Page 410 
on the 4th day of June, 1923, and the attempted appeal was not lodged in this court until the 5th day of October, more than 120 days after the rendition of the judgment. The state has filed a motion to dismiss the appeal, which must be sustained. The longest period of time in which an appeal from a conviction for a misdemeanor may be lodged in this court is 120 days. Section 2808, Comp. St. 1921.
This appeal not having been lodged within 120 days, this court does not acquire jurisdiction. Farmer v. State,5 Okla. Cr. 151, 114 P. 753; Cook v. State, 5 Okla. Cr. 678, 114 P. 1129; Jones v. State, 4 Okla. Cr. 660, 112 P. 760; Scott v. State,4 Okla. Cr. 657, 112 P. 763; Lundy v. State, 8 Okla. Cr. 291,127 P. 707; Place v. State, 28 Okla. Cr. 149, 229 P. 651.
The appeal is dismissed.
BESSEY, P.J., and DOYLE, J., concur.